DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-13) in the reply filed on 02/12/2021 is acknowledged.

Preliminary Amendment
The preliminary amendments of claims 1-18, filed 02/12/20021, has been fully considered.

Status of Claims
Claim 1-13 are pending and under examination.
Claims 14-18 have been withdrawn from consideration.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to EP 171929565, filed 09/25/2017, is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 10/25/2018 and 01/08/2021 are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made.

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 3 recites “a laboratory sample-repellent property”.  It is unclear as to the metes and bounds of this phrase such that one of ordinary skill in the art would be able to draw a clear boundary around what would or would not be considered a laboratory sample-repellent property.  Applicant(s) instant specification states on page 5 lines 26-27 “The laboratory sample may be a blood sample, a urine sample or a chemical sample”.  In a case where the laboratory sample contained an oil or non-polar substance, the laboratory sample-repellant property would require 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Birkner (US 2019/0056418; Foreign Effective Filing Date: Aug. 16, 2017). 

Regarding claim 1, Birkner teaches a method of handling a laboratory sample container (Birkner; [0043]), the method comprising: 
a) ensuring that an opening of the laboratory sample container is open (Birkner teaches a method of forming a foil to the receptacle; [0039, 0044], claim 1.  The method comprising the steps of forming the foil to the receptacle and then adding the sample to the receptacle; claim 1.  Therefore, in order for the foil to be formed to the receptacle such that a sample is added after the foils is formed to the receptacle, the receptacle around which the foil is formed would be required to be opened); and  
5b) attaching a prolongation to the laboratory sample container (The foil formed to a receptacle results in a prolongation; fig. 2, [0055]) such that the prolongation surrounds the opening of the laboratory sample container (Birkner teaches the foil is formed to a receptacle such that only a sample area of the foil is immersed in the sample; [0044].  Therefore the forming of the foils into the prolongations results in the foils surrounding the opening of the receptacle) and 

Birkner does not explicitly teach the prolongation protrudes the opening.
However, Birkner does provide support for a picker arm that is picking up the foil and dipping the sample area of the foil into the sample (Birkner; [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of forming the foil to a receptacle of Birkner, such that the foil protruded from the opening of the receptacle, because the protrusion of the foil formed from the receptacle would allow a picker arm to retrieve the foil from the receptacle.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Birkner teaches a method for forming a foil to a receptacle and a picker arm for dipping the foil into a sample.

10
Regarding claim 3, modified Birkner teaches the method according to claim 1 above, wherein the prolongation comprises a laboratory sample-repellent property (As best understood, Birkner teaches a hydrophilic region and a hydrophobic region surrounding the hydrophilic region such that the sample follows the hydrophilic part; [0044].  Therefore, the hydrophobic region around the hydrophilic region being a laboratory sample-repellant property).  

Regarding claim 4, modified Birkner teaches the method according to claim 1 above, wherein step b) further comprises adhering the prolongation to the laboratory sample container 

Regarding claim 5, modified Birkner teaches the method according to claim 1 above, wherein step b) further comprises forming the 20prolongation by rotating a prolongation blank with respect to the laboratory sample container around the laboratory sample container (Birkner teaches forming the foil to the receptacle via a winding process; [0018, 0043], claim 4).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Birkner (US 2019/0056418; Foreign Effective Filing Date: Aug. 16, 2017), and further in view of Dobrowolski (US 2014/0256058; Pub. Date: Sep. 11, 2014).

Regarding claim 2, modified Birkner teaches the method according to claim 1 above, wherein the attached prolongation protrudes the opening by a length (L) (The modification of the foil being formed to the receptacle such that the foil protrudes the opening has previously been discussed in claim 1 above).
Modified Birkner does not teach the prolongation protrudes by a length of at least 1 mm to 20 mm.  
However, Dobrowolski teaches the analogous art of a method for handling a sample tube (Dobrowolski; [0021-0022]) wherein the method comprises attaching a prolongation to the laboratory sample container such that the prolongation surrounds the opening of the laboratory sample container and protrudes the opening (Dobrowolski teaches inserting a top into a tube, the top forming a prolongation above the tube and surrounding the circumference of the inside of the lid; fig. 8, [0076]) further where the prolongation protrudes by a length of at least 1 mm to 20 mm (Dobrowolski teaches the protrusion ends between 0.2 mm to 2.0 mm before the maximum penetration depth; [0043]).
.

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Birkner (US 2019/0056418; Foreign Effective Filing Date: Aug. 16, 2017), and further in view of Gerstel (US 2017/0269112; Pub. Date: Sep. 21, 2017).

Regarding claim 6, modified Birkner teaches the method according to claim 5 above, comprising the laboratory sample container.
Modified Birkner does not teach wherein the laboratory sample container comprises a from-the-outside optically readable tag.
However, Gerstel teaches the analogous art of a method for handling a laboratory sample container (Gerstel; [0039-0043]) wherein the laboratory sample container comprises a from-the-outside optically readable tag (Gerstel; fig. 2, #38, [0089]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laboratory sample container of modified Birkner to further include a from-the-outside optically readable tag, as taught by Gerstel, because Gerstel teaches the from-the-outside optically readable tag allows a scanner to read data stored on the tag to be read by the scanner .

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Birkner (US 2019/0056418; Foreign Effective Filing Date: Aug. 16, 2017), in view of Gerstel (US 2017/0269112; Pub. Date: Sep. 21, 2017), and further in view of Walker et al. (US 2017/0254827; Effective Filing Date: Feb. 16, 2017).

Regarding claim 7, modified Birkner teaches the method according to claim 6 above, comprising step b.
Modified Birkner does not teach optically reading the tag during step b).
However, Walker teaches the analogous art of a method for handling a laboratory sample container (Walker; [0049]), when the method comprises b) attaching a prolongation to the laboratory sample container such that the prolongation surrounds the opening of the laboratory sample container and protrudes the opening and such that a laboratory sample comprised by the open laboratory sample container is retained by the attached prolongation (Walker teaches a sample processing station 107 configured to hold a sample container and perform capping of the sample container; [0145].  The cap surrounding the opening of the sample container, protruding above the opening, and retaining the laboratory sample) and optically reading the tag during step b (Walker teaches the sample processing station 107 additionally performs barcode reading of the sample container; [0145]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify step b of modified Birkner to further include optically reading the tag, as taught by Walker, because Walker teaches optically reading the tag during step b verifies the sample .

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Birkner (US 2019/0056418; Foreign Effective Filing Date: Aug. 16, 2017), and further in view of Denninger et al. (US 2014/0231217; Pub. Date: Aug. 21, 2014).

Regarding claim 8, modified Birkner teaches the method according to claim 1 above, the method comprising the laboratory sample container with the attached prolongation (The modification of the receptacle having the foil formed to a prolongation that protrudes the opening of the receptacle has previously been discussed in claim 1 above).
Modified Birkner does not teach the method comprises, 30c) moving the open laboratory sample container with the attached prolongation by a laboratory sample distribution system.  
However, Denninger teaches the analogous art of a method of handling a laboratory sample container (Denninger; [0057]) wherein the method comprises the step of moving an open laboratory sample container by a laboratory sample distribution system (Denninger; fig. 1, #100, #3, [0057, 0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Denninger to modify the method of handling a laboratory sample container having the attached prolongation to the laboratory sample container of modified Birkner, to further in the step of moving 

Regarding claim 9, modified Birkner teaches the method according to claim 8 above, having the laboratory sample distribution system.
Modified Birkner does not teach the laboratory sample distribution system comprises a sample container carrier, wherein the sample container carrier is configured to carry the laboratory sample container, a transport plane, wherein the transport plane is configured to 5support the sample container carrier, and a plurality of drive elements, wherein the plurality of drive elements is configured to move the sample container carrier.
However, Denninger teaches the analogous art of a method of handling a laboratory sample container (Denninger; [0057]) wherein the laboratory sample distribution system comprises a sample container carrier (Denninger; fig. 5, #1’, [0091]), wherein the sample container carrier is configured to carry the laboratory sample container (Denninger; [0064]), a transport plane, wherein the transport plane is configured to support the sample container carrier (Denninger; fig. 1, #4, [0065]), and a plurality of drive elements, wherein the plurality of drive elements is configured to move the sample container carriers (Denninger; [0065-0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of handling a laboratory sample container having the laboratory sample distribution system of modified Birkner, with the laboratory sample distribution system comprising 

Regarding claim 10, modified Birkner teaches the method according to claim 9 above having the sample container carrier, the transport plane, and the plurality of drive elements.
Modified Birkner does not teach wherein step c) further comprises moving the sample container carrier with the carried laboratory sample container on the transport plane by the 10plurality of drive elements.  
However, Denninger teaches the analogous art of a method of handling a laboratory sample container (Denninger; [0057]) wherein the method comprises moving the sample container carriers with the carried laboratory sample container on the transport plane by the plurality of drive elements (Denninger; [0064-0067]).


Regarding claim 11, modified Birkner teaches the method according to claim 9 above, comprising the plurality of drive elements, the transport plane, and the sample container carriers.
Modified Birkner does not teach wherein the plurality of drive elements comprises a plurality of electro-magnetic actuators, wherein the plurality of electro-magnetic actuators is stationary arranged in a grid below the transport plane and is configured to generate a magnetic 15field to move the sample container carrier on the transport plane, wherein the sample container carrier comprises a magnetically active element, and wherein the magnetically active element is configured to interact with the magnetic field generated by the plurality of electro-magnetic actuators such that a move force is applied to the sample container carrier.  
	However, Denninger teaches the analogous art of a method of handling a laboratory sample container (Denninger; [0057]) wherein the plurality of electro-magnetic actuators is stationary arranged in a grid below the transport plane (Denninger; [0021]) and is configured to generate a magnetic 15field to move the sample container carrier on the transport plane (Denninger; 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of handling a laboratory sample container of modified Birkner to further comprise the plurality of drive elements comprising a plurality of electro-magnetic actuators, wherein the plurality of electro-magnetic actuators is stationary arranged in a grid below the transport plane and is configured to generate a magnetic 15field to move the sample container carrier on the transport plane, wherein the sample container carrier comprises a magnetically active element, and wherein the magnetically active element is configured to interact with the magnetic field generated by the plurality of electro-magnetic actuators such that a move force is applied to the sample container carrier, as taught by Denninger, because Denninger teaches the electro-magnetic actuators under the transport plane configured to generate a magnetic field to move the sample container carriers on the transport plane, and the sample container comprising a magnetically active element such that the magnetically active element is configured to interact with the magnetic field generated by the plurality of electro-magnetic actuators such that a move force is applied to the sample container carrier distributes sample or specimens within the sample containers between different laboratory stations or specimen-processing instruments such as pre-analytical stations, analytical stations, and post-analytical stations (Denninger; [0063]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Birkner and Denninger both teach a method of handling a laboratory sample container (Denninger; [0057]).

20Regarding claim 12, modified Birkner teaches the method according to claim 11 above, comprising step c).

However, Denninger teaches the analogous art of a method of handling a laboratory sample container (Denninger; [0057]) wherein moving the sample container carriers is performed by the plurality of electro-magnetic actuators (Denninger; [0057, 0091, 0093-0096]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify step c modified Birkner to move the sample container carriers by the plurality of electro-magnetic actuators, as taught by Denninger, because Denninger teaches moving the sample container carriers with the plurality of electro-magnetic actuators distributes sample or specimens within the sample containers between different laboratory stations or specimen-processing instruments such as pre-analytical stations, analytical stations, and post-analytical stations (Denninger; [0063]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Birkner and Denninger both teach a method of handling a laboratory sample container (Denninger; [0057]).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Birkner (US 2019/0056418; Foreign Effective Filing Date: Aug. 16, 2017), in view of Margner (US 2016/0229565; Pub. Date: Aug. 11, 2016).

Regarding claim 13, modified Birkner teaches the method according to claim 1 above, comprising the laboratory sample container having the attached prolongation (The modification of the foil formed to a receptacle of Birkner such that foil forms a prolongation protruding the opening of the sample container has previously been discussed in claim 1 above) .
Modified Birkner does not teach the method further comprises, d) closing the opening of the laboratory sample container by sealing the attached 25prolongation.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of handling a laboratory sample container having the attached prolongation of modified Birkner to further include a step of closing the opening of the laboratory sample container by sealing, as taught by Margner, because Margner teaches sealing the opening of the laboratory sample container prevents a sample in the tube from sloshing out of the tube or spilling when moving the test tube (Margner; [0036]).  The modification resulting the sealing of the prolongation from the sample container.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Birkner and Margner both teach a method for handling a laboratory sample container (Margner; [0006, 0013]).

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Harttig et al (US 6,159,747) teaches forming a foil using sealing rollers and heated jaws.
Bondioli (US 2007/0248496) teaches a method of handling test tubes comprising sealing aluminum tape over an opening of a test tube using a heat-sealing process.
Fattinger (US 2015/0017078) teaches adhering a prolongation to a sample container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 




/C.A.T./Examiner, Art Unit 1798   

/Benjamin R Whatley/Primary Examiner, Art Unit 1798